Citation Nr: 0306268	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right eye vision 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss and right eye vision loss.

In February 1999, the Board remanded the case to the RO for 
further development.  The case has now been returned to the 
Board.  

The Board notes that in October 2000 the veteran requested a 
waiver of an overpayment as well as a hearing on that matter.  
This issue has not been adjudicated by the RO and is not 
currently certified for appellate review.  It is referred to 
the RO for appropriate development.  The issue will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran sustained an injury to his head in service.  

3.  The veteran currently has bilateral hearing loss 
disability by VA standards.  

4.  There has been no demonstration by competent evidence 
that the veteran's current bilateral hearing loss disability 
is causally related to his military service.  

5.  The medical evidence of record establishes that it is at 
least as likely as not that the veteran has blurred vision of 
the right eye due to an injury in service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1153, 1111, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309, 3.385 (2002); 
38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002)).  

2.  Right eye vision loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
provisions of the VCAA and the implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, the Board remand, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In an October 2002 supplemental 
statement of the case, the new VCAA regulations were outlined 
for the veteran, and he was advised of the division of 
responsibilities between him and VA with regard to obtaining 
evidence.  There is no indication that any of the 
correspondence was returned as undeliverable.  Accordingly, 
under the circumstances presented in this case, the veteran 
has been accorded ample notice as required by the VCAA.  As 
such, the Board finds that the documents clearly satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claim and identified 
the evidence that VA was to acquire on her behalf as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Available service medical records and 
private and VA treatment records have been associated with 
the file, and the veteran was afforded VA examinations.  In a 
November 2002 statement, the veteran asserted that a VA 
examination report dated on May 8, 2000, was not included in 
the record.  However, a review of the file revealed that 
there is a VA progress note dated May 8, 2000, which contains 
the information reported by the veteran.  Consequently, the 
Board does not find that additional development is required 
to obtain an outstanding record.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and has not identified any 
additional pertinent evidence that has not been obtained or 
requested on his behalf.  



II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



A.  Bilateral Hearing Loss

Where a veteran served 90 days or more during a period of 
war, and high frequency sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.309; 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Service medical records do not show any complaints of hearing 
loss.  Upon separation examination in September 1966, the 
veteran's hearing was found to be within normal limits.  The 
records do show that the veteran sustained a blow to the left 
side of his face in August 1966.  

In a November 1991 report, W.H.M., D.O. (Dr. M.), related 
that the veteran gave a history of a blow to the left side of 
his head in service.  Reported sequelae to this injury 
included diminished hearing.  

At a VA audiological examination in August 1999, audiometric 
studies revealed pure tone thresholds of 30, 35, 35, 35, and 
40 decibels in the right ear, and in the left ear of 35, 35, 
35, 40, and 45 decibels at 500, 1000, 2000, 3000, 4000 Hertz, 
respectively.  Speech recognition scores were 94 percent in 
the right ear and 94 percent in the left ear.  Mild, 
bilateral sensorineural hearing loss was diagnosed.  The 
examiner commented that the veteran's hearing loss was within 
normal limits upon separation from service and the current 
hearing loss occurred many years after his discharge.  
Consequently, it was most likely that his hearing loss was 
due to factors other than the in-service injury.  

A May 2000 VA progress report indicated that the veteran was 
diagnosed with bilateral sensorineural hearing loss.  

At a subsequent VA audiological examination in June 2001, 
audiometric studies revealed pure tone thresholds of 35, 35, 
35, 35, and 40 decibels in the right ear, and in the left ear 
of 35, 35, 40, 40, and 45 decibels at 500, 1000, 2000, 3000, 
4000 Hertz, respectively.  Speech recognitions scores were 96 
percent in the right ear and 90 percent in the left ear.  
Mild, bilateral sensorineural hearing loss was diagnosed.  
The examiner reviewed the file and concluded that the 
etiology of the veteran's hearing loss was unknown.  

At a VA ear disease examination in June 2001, it was noted 
that the veteran had been diagnosed with mild, bilateral 
sensorineural hearing loss.  The examiner concluded that it 
was most likely that the hearing loss was not related to the 
veteran's military service.  

Based on this evidence the Board concludes that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  The medical evidence does not 
demonstrate that the veteran's current hearing loss 
disability is related to his military service.  In November 
1991, Dr. M. related that the veteran complained of 
diminished hearing since his injury in service.  However, 
this statement represents only a recitation of the veteran's 
reported symptoms and is not probative on the issue of 
causation.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence," and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  

The Board notes that in his January 2003 VA Form 646, the 
veteran's representative asserted that the veteran should be 
awarded service connection for bilateral hearing loss based 
on aggravation.  He asserts that the veteran had a higher 
than natural progression of hearing loss from the time of his 
entrance examination to the time of his discharge.  

Service medical records show that on pre-induction 
examination in February 1964, the veteran's pure tone 
thresholds (converted to ISO units) were reported to be 20, 
15, 10, 5, and 5 decibels in the right ear, and 20, 10, 15, 
10, and 10 decibels in the left ear at 500, 1000, 2000, 3000, 
4000 Hertz, respectively.  Upon entrance examination in 
October 1964, veteran's pure tone thresholds (converted to 
ISO units) were reported to be 20, 0, 5, 5, and 5 decibels in 
the right ear, and 30, 5, 5, 5, and -5 decibels in the left 
ear at 500, 1000, 2000, 3000, 4000 Hertz, respectively.  Upon 
discharge examination in September 1966, his pure tone 
thresholds (converted to ISO units) were reported to be 5, 0, 
5, and -5 decibels in the right ear, and 5, 0, 0, and -5 
decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, 
respectively.  Hence, it appears that the veteran's hearing 
improved at the time of his discharge, and there is no basis 
upon which to find that there was a clinically significant 
decrease in his hearing ability during active military 
service which may be etiologically associated with current 
hearing loss disability.  See 38 C.F.R. § 3.306; Falzone, 
supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and service connection for 
bilateral hearing loss is denied.  Gilbert, supra.  



B.  Right Eye Vision Loss

Service medical records show that the veteran was hit on the 
left side of his face in August 1966.  

In a November 1991 report, W.H.M., D.O. (Dr. M.), related 
that the veteran gave a history of a blow to the left side of 
his head in service.  Reported sequelae to this injury 
included blurred vision in the right eye.  

Upon VA eye examination in August 1999, the veteran reported 
blurry vision in his right eye.  He related a history of a 
closed head injury in service.  Uncorrected visual acuity in 
the right eye was 20/400 for distance and 20/400 for near.  
The best corrected visual acuity for that eye was 20/25 for 
distance and 20/30 for near.  Uncorrected visual acuity in 
the left ye was 20/25 at distance and 20/200 for near.  The 
best corrected visual acuity for that eye was 20/20 for 
distance and 20/30 for near.  There was no diplopia and 
muscle function was smooth, accurate, full and extensive.  
The diagnosis was closed head injury with secondary visual 
disturbance in the right eye.  

Based on this evidence, the Board concludes that the record 
supports a finding that there is a causal relationship 
between the veteran's current right eye vision loss and his 
military service.  Hence, resolving any reasonable doubt in 
favor of the veteran, the Board concludes that service 
connection for right eye vision loss is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for right eye vision loss is granted, 
subject to applicable laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

